UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-2356


MARK JOHNSON, d/b/a JQ Solutions,

                Plaintiff - Appellant,

          v.

EDWIN WESTLAKE; WESTEV WW COMMODITIES LLC,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Graham C. Mullen,
Senior District Judge. (3:10-cv-00457-GCM)


Submitted:   April 20, 2012                   Decided:    April 24, 2012


Before MOTZ and    SHEDD,     Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Mark Johnson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Mark   Johnson       seeks   to   appeal       the   district    court’s

order denying his motion for summary judgment.                     This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2006),    and   certain     interlocutory      and       collateral     orders,   28

U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus.    Loan   Corp.,    337    U.S.   541,   545-46      (1949).       The   order

Johnson    seeks   to     appeal    is   neither      a    final    order    nor   an

appealable interlocutory or collateral order.                      Accordingly, we

dismiss the appeal for lack of jurisdiction.                     We deny Johnson’s

motion    requesting      oral   argument     because      the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                            DISMISSED




                                         2